DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10, ll 1, "batter" should read as "battery"
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 2, 5 – 9, 13 – 15, and 18 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marczyk et al (US 20170150961 A1), herein referenced to as “Marczyk”.
In regards to claim 1, Marczyk discloses: An endoscopic stitching device 1000 (see Figs. 1 – 11, [0033]) comprising: a handle assembly 5 (see Figs. 2, and 8 – 11, [0033]) including: an actuation assembly 45 (see Figs. 8 – 9, [0038]) including first 42 (see Figs. 8 – 9, [0038]), second 41 (see Figs. 8 – 9, [0038]), and third motors 43 (see Figs. 8 – 9, [0038]); and a processor 60 (see Figs. 10 – 11, [0041]) electrically connected to the first 42, second 41, and third 43 motors (see [0041], the processor actuates the motors), the processor configured to control actuation of the first 42, second 41, and third 43 motors (see [0041], the processor actuates the motors); and an elongate shaft assembly 3 (see Figs. 1 – 11, [0033]) including: a main rod 52 (see Fig. 9, [0035]) operatively coupled with the first motor 42 of the actuation assembly 45 such that actuation of the first motor 42 causes axial displacement of the main rod 52 (see [0039]); first and second blade drive members 51, 53 (see Fig. 6 and 9, [0039]) operatively coupled with the second and third motors 41, 43, respectively, such that actuation of the second and third motors 41, 43 causes axial displacement of the first and second blade drive members 51, 53 (see [0039]); and a tool assembly 100 (see Figs 1 – 7, [0033]) including: first and second jaws 130, 132 (see Figs. 3 – 4, [0034]) operatively coupled with the main rod 52 of the elongate shaft assembly 3 such that axial displacement of the main rod 52 transitions the first and second jaws between open and closed positions (see [0035], the center rod is attached to camming pin causes the jaws to move between open and closed positions); and first and second blades 150, 152 (see Figs. 4, and 6 – 7, [0034]) slidably disposed in the respective first and second jaws 130, 132 (see [0034]), each of the first 150, 152 configured to engage a needle 104 (see Figs. 3 – 5, [0035], the blades engage the needles)16PATENT APPLICATION Docket: C00017355US01 (203-12018)received in the first or second jaws 130, 132, the first and second blades 150, 152 operatively coupled with the first and second blade drive members 51, 53, respectively, such that actuation of the second and third motors 41, 43 causes axial displacement of the first and second blades 150, 152 (see [0039], the motors control the blade drive members which therefore axially displace the blades).
In regards to claim 2, Marczyk discloses: The endoscopic stitching device according to claim 1, see 102 rejection above, wherein the handle assembly 5 further includes a first actuation switch 62 (see Figs. 10 – 11, [0041]) configured to actuate the first motor 42 to impart axial displacement to the main rod 52, which in turn, transitions the first and second jaws 130, 132 between the open and closed positions (see [0041]).
In regards to claim 5, Marczyk discloses: The endoscopic stitching device according to claim 1, see 102 rejection above, wherein the handle assembly 5 further includes a first lead screw 47b (see Fig. 9, [0039]) coupled with an output shaft 44b (see Fig. 9, [0039]) of the first motor 42 for concomitant rotation therewith (see [0039]), and a first coupling nut 48b (see Fig. 9, [0039]) threadably coupled with the first lead screw 47b and securely fixed with the main rod such that actuation of the first motor causes axial displacement of the main rod (see [0039] and [0041]).
In regards to claim 6, Marczyk discloses: The endoscopic stitching device according to claim 1, see 102 rejection above, wherein the handle assembly 5 further includes second and third lead screws 47a, 47c (see Fig. 9, [0039]) coupled with respective output shafts 44a, 44c (see Fig. 9, [0039]) of the second17PATENT APPLICATIONDocket: C00017355US01 (203-12018) and third motors 41, 43 for concomitant rotation therewith (see [0039]), and second and third coupling nuts 48a, 48c (see Fig. 9, [0039]) threadably coupled (the screw is threaded into the nut as seen in Fig. 9) with the respective second and third lead screws 47a, 47c and securely fixed with the 51, 53 such that actuation of the second and third motors 41, 43 causes axial displacement of the respective first and second blades 150, 152 (see [0039]). 
In regards to claim 7, Marczyk discloses: The endoscopic stitching device according to claim 6, see 102 rejection above, wherein the handle assembly 5 further includes second and third guide blocks (see annotated Fig. 9 below) configured to slidably receive (the guide block encompasses the area underneath the coupling nuts to the handle wall and thus slideably receive the coupling nuts) a least a portion of the respective second and third coupling nuts 48a, 48c thereon, while inhibiting rotation (the guide block inhibits the nuts from rotating about the lead screws by friction fit of the nuts on the guide blocks, allowing axial movement but preventing rotatory movement) of the second and third coupling nuts 48a, 48c about the respective second and third lead screws 47a, 47c.
The language, "configured to slidably receive…while inhibiting rotation," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Marczyk meets the structural limitations of the claim, and the second and third guide blocks are capable of slidably receiving at least a portion of the second and third coupling nuts as they appear to be shaped to fit the coupling nuts and is capable of inhibiting rotation of the coupling nuts as the nuts appear to have ridges that prevent rotation on the smooth cylindrical fit of the guide blocks. 


    PNG
    media_image1.png
    751
    827
    media_image1.png
    Greyscale

	In regards to claim 8, Marczyk discloses: The endoscopic stitching device according to claim 2, see 102 rejection, wherein the handle assembly 5 further includes a second actuation switch 63 (see Figs. 10 – 11, [0042]) configured to actuate the second and third motors 41, 43 in order to cause reciprocating axial displacement of the first and second blade drive members 51, 53 in opposite directions (see [0042], 152 extends while 150 is retracted when second actuation switch 63 is actuated).
In regards to claim 9, Marczyk discloses: The endoscopic stitching device according to claim 1, see 102 rejection above, wherein the handle assembly 5 further includes a battery pack 64 (see Fig. 10, [0041]) electrically coupled to the actuation assembly 45 and the processor 60 to supply power thereto (see [0041]).
In regards to claim 13, Marczyk discloses: The endoscopic stitching device according to claim 1, wherein proximal displacement of the main rod 52 transitions the first and second jaws 130, 132 to the closed position (see Fig. 3 and [0035], main rod provides concomitant axial displacement to camming pin 142, and as seen in Fig. 3 the camming pin 142 is in a proximal position while the jaws are closed). 
In regards to claim 14, Marczyk discloses: A powered handle assembly 5 (see Figs. 2, and 8 – 11, [0033]) for use with a stitching device 1000 (see Figs. 1 – 11, [0033]) comprising: an actuation assembly 45 (see Figs. 8 – 9, [0038]) including first 42 (see Figs. 8 – 9, [0038]), second 41 (see Figs. 8 – 9, [0038]), and third motors 43 (see Figs. 8 – 9, [0038]); a processor 60 (see Figs. 10 – 11, [0041]) electrically connected to the first, second, and third motors 42, 41, and 43 (see [0041], the processor actuates the motors) to control actuation of the first, second, and third motors 42, 41, 43; a first actuation switch 62 (see Figs. 10 – 11, [0041]) electrically connected to the processor 60 to control actuation of the first motor 42 operatively coupled with a main rod 52 (see Fig. 9, [0035]) of the stitching device 1000; and a second actuation switch 63 (see Figs. 10 – 11, [0042]) electrically connected to the processor 60 to control actuation of the second and third motors 41, 43 coupled with respective first and second blade drive members 51, 53 (see Fig. 6 and 9, [0039]) of the stitching device 1000, wherein actuation of the first actuation switch 62 causes axial displacement of the main rod 52 of the stitching device 1000 (see [0039] and [0041]), and actuation of the second actuation switch 63 causes actuation of the second and third motors 41, 43, which, in turn, causes axial displacement of the first and second blade drive members 51, 53 in opposite directions (see [0042], 152 extends while 150 is retracted when second actuation switch 63 is actuated).
In regards to claim 15, Marczyk discloses: The powered handle assembly according to claim 14, see 102 rejection above, wherein the actuation of the second actuation switch 62, while the first 63 is actuated, causes actuation of the second and third motors 41, 43 (see [0042], while 62 is pressed, 63 can be pressed to actuate the second and third motors to translate 150 and 152).
In regards to claim 18, Marczyk discloses: The powered handle assembly according to claim 14, see 102 rejection above, wherein the actuation of the first actuation switch 62 causes axial displacement of the main rod 52 of the stitching device 1000 in a proximal direction (see [0041]).
In regards to claim 19, Marczyk discloses: The powered handle assembly according to claim 14, see 102 rejection above, further comprising a battery pack 64 (see Fig. 10, [0041]) electrically coupled to the processor 60 and the actuation assembly 45 to supply power thereto (see [0041]).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 – 12 and 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marczyk.
In regards to claim 11 and claim 16 Marczyk discloses: The endoscopic stitching device according to claim 1 or powered handle assembly according to claim 14, respectively, see 102 rejection above. Marczyk does not explicitly disclose: wherein the handle assembly further includes a third actuation switch operatively coupled with the processor and the second and third motors such that actuation of the third actuation switch causes retraction of the first and second blades.  
	However, a variant embodiment of Marczyk teaches: a handle assembly 5 (see Figs. 1 – 9), a processor 260 (see Fig. 12), second and third motors 41, 43 (see Figs. 8 – 9 and 12), and first and second blade 150, 152 (see Figs. 4 – 7). The variant embodiment of Marczyk further teaches: wherein the handle assembly 5 further includes a third actuation switch 284 (see Fig. 12, [0046]) operatively coupled with the processor 260 and the second and third motors 41, 43 such that actuation of the third actuation switch 284 causes retraction of the first and second blades 150, 152 (see [0046]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marczyk to incorporate the teachings of a variant embodiment of Marczyk and have a handle assembly with a third actuation switch that causes the retraction of the first and second blades. Motivation for such can be found in Marczyk as this form of actuation would allow a surgeon to reload a needle (see [0046]). 
In regard to claims 12 and 17, Marczyk teaches: The endoscopic stitching device according to claim 11 and claim 16, see 103 rejection above. The variant embodiment further teaches: wherein actuation of the third actuation switch 284 causes axial displacement of the first and second blades 150, 152 in a proximal direction (see [0046], the blades have to move proximally to disengage from the respective notches of the suture needle 104).
Claims 3 – 4, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marczyk in view of Boudreaux et al (US 20140305988 A1), herein referenced to as “Boudreaux”.

However, Boudreaux in a similar field of invention teaches a handle assembly 13010 (see Figs. 107 – 110) with a first actuation switch 13020 (see Figs. 107 – 110), and jaws 13050, 13055 (see Fig. 0107). Boudreaux further teaches: wherein the handle assembly 13010 further includes a potentiometer 13090 (see Figs. 108 – 110, [0406]) operatively coupled to the first actuation switch 13020 to enable proportional control of the jaws 13050, 13055 (see [0406] and [0407], the potentiometer can detect the position of the actuator 13020 and then communicates with the microprocessor to then control the jaws).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marczyk to incorporate the teachings of Boudreaux and have a handle assembly with a potentiometer that is coupled to the first actuation switch to enable proportional control of the jaws. Motivation for such can be found in Boudreaux as by being able to detect the relative position of the switch a user can have greater control over the jaws (see [0405] and [0407]).
In regards to claim 4, the combination of Marczyk and Boudreaux teaches: The endoscopic stitching device according to claim 3, see 103 rejection above. Boudreaux further teaches: wherein the first actuation switch 13020 further includes a gear assembly 13070 (see Figs. 108 – 110, [0406]) coupled with the potentiometer 13090 to improve sensor resolution (see [0406], the gear assembly acts as an intermediary between the first actuation switch and the potentiometer to control the magnetic element of the potentiometer which the potentiometer utilizes to gauge how far the first actuation switch is actuated).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Marczyk and Boudreaux to further incorporate the teachings of Boudreaux and have a handle assembly with a first action switch that includes a gear assembly coupled with the potentiometer. Motivation for such can be found in Boudreaux, as the gear assembly makes the reading of the amount by which the first actuation switch is actuated more precise (see [0406]). 
In regards to claims 10 and 20, Marczyk discloses: the endoscopic stitching device according to claim 9 or the powered handle assembly according to claim 19, see 102 rejections above. Marczyk fails to explicitly teach: wherein the battery pack is detachably coupled to a housing of the handle assembly. 
However, Boudreaux in a similar field of invention teaches a handle assembly 14 (see Figs. 1 – 3) and a battery pack 86 (see Figs. 2 – 3). Boudreaux further teaches: wherein the battery pack 86 is detachably coupled (see [0187], the battery pack is removably stored in the housing of the handle) to a housing 12 (see Figs. 1 – 3, [0181]) of the handle assembly 14. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marczyk to incorporate the teachings of Boudreaux and have a (see [0187]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174.  The examiner can normally be reached on Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771